                      Case:19-05138-swd             Doc #:16 Filed: 03/19/20       Page 1 of 1

Form NTCREDOC (05/19)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                       Case Number 19−05138−swd
         William Reinke
         3515 Gale Rd                                                  Chapter 7
         Eaton Rapids, MI 48827
         SSN: xxx−xx−9118                                              Honorable Scott W. Dales
                                                       Debtor

                                     NOTICE REGARDING FILED DOCUMENT


You are hereby notified that the court acknowledges the filing of Reaffirmation Agreement (Document # 14)
on 3/17/2020 in the above−referenced case. See LBR 5005−2(e).

Please note the following:

        Case name and number do not match.


   PLEASE TAKE NOTICE that if the errors or deficiencies noted above are not promptly corrected or
otherwise addressed, the Clerk may bring the issue to the attention of the assigned judge for appropriate
action, which may include holding a hearing, denying the relief requested in the document, or other
disposition.


   If you have any questions, please contact the ECF Helpdesk by emailing
ecfhelpdeskmiwb@miwb.uscourts.gov, calling (616) 456−2693 or by using online chat via
www.miwb.uscourts.gov.




                                                                Michelle M. Wilson
                                                                CLERK OF BANKRUPTCY COURT



Dated: March 19, 2020                                           /S/
                                                                H. Burse
                                                                Deputy Clerk
